                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  Colton Leekley-Winslow,                           Case No. 19-cv-0587 (SRN/SER)

                       Plaintiff,

  v.                                                            ORDER

  Fairview Health Services, University of
  Minnesota, State of Minnesota, Daniel
  Fromm, Kate Homolka, Kelly A. Putney,
  Chad A. Trierweiler, Richard B. Jones,
  Joseph Charlton Desrosler, Nurse 1,
  Detention Team Member, Psych
  Associate 1, and Mental Health Systems,

                       Defendants.


       The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the Report

and Recommendation were filed within the requisite time period. Accordingly, IT IS HEREBY

ORDERED that Defendant State of Minnesota’s Motion to Dismiss Plaintiff’s Complaint,

[Docket No. 14]; Defendants Kelly A. Putney and Kate L. Homolka’s Motion for Dismissal

Pursuant to FRCP 12(b)(1) and 12(b)(6) [Docket No. 21]; Defendant Regents of the

University of Minnesota’s Motion to Dismiss [Docket No. 30]; and Defendant Fairview

Health Services’ Motion to Dismiss [Docket No. 45] are DENIED AS MOOT.


Dated: July 23, 2019                      s/Susan Richard Nelson
                                          SUSAN RICHARD NELSON
                                          United States District Judge
